*916Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 13, 2002, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
The record reflects that claimant refused an offer from her former employer to return to her previous position at the same hours and rate of pay. Under these circumstances, substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was disqualified from receiving unemployment insurance benefits because, without good cause, she refused an offer of employment for which she was reasonably suited by training or experience (see Labor Law § 593 [2]; Matter of McKeon [Community Health & Home Care—Commissioner of Labor], 306 AD2d 792 [2003]; Matter of Hill [Commissioner of Labor], 305 AD2d 843, 843-844 [2003]; Matter of Davis [Commissioner of Labor], 297 AD2d 851, 852 [2002]). Although claimant asserts that the former employer only mentioned the possibility of an employment position being available without any details as to the position or when it would begin and also points to inconsistencies in the former employer’s testimony, these contentions created credibility issues for the Board to resolve (see Matter of Hill [Commissioner of Labor], supra at 844; Matter of Palmer [Commissioner of Labor], 265 AD2d 787 [1999]). Furthermore, because claimant failed to disclose the offer of employment when certifying for unemployment insurance benefits, the Board’s finding that claimant made willful false statements to obtain benefits will not be disturbed (see Matter of Nappi [Commissioner of Labor], 260 AD2d 714 [1999]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.